Upon reargument, order dismissing complaint reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The plaintiff’s right to commission accrued at the time of the execution of the contract of sale. While he expressed a willingness to wait for payment until title passed, respondent could not be released from its liability to pay the commissions, and, under the circumstances, plaintiff’s agreement to wait for payment until title passed was unenforcible. (Reis Co. v. Zimmerli, 224 N. Y. 351, revg. 170 App. Div. 502.) Lazansky, P. J., Rich, Young, Hagarty and Carswell, JJ., concur.